EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Ernest Cusick on October 20, 2021.
The application has been amended as follows: 
IN THE CLAIMS:

1. (Currently Amended) A casing for a turbomachine, the casing comprising: 
a casing body including an interior surface and an exterior surface, the interior surface of the casing body including an inner diameter and at least one circumferential slot; 
each at least one circumferential slot including a slot cross-section; 
a first mounting member comprising a passage, an opening, and a cover, wherein the cover encloses the passage, wherein the first mounting member is configured to be mounted in the slot cross-section of the at least one circumferential slot, and wherein the first mounting member extends circumferentially in a portion of the at least one circumferential slot;
at least one sensor mounted in the passage of the first mounting member and extending through the opening of the first mounting member; and 
a communications lead operatively coupled to the at least one sensor, wherein the communications lead extends circumferentially within the passage of the first mounting member.

8.  (Currently Amended) The casing of claim 1, wherein the first mounting member is configured to be mounted relative to the interior surface of the casing body in a space between mounts for a pair of stages of nozzles.

Claims 6, 9, 11 and 20 have been cancelled.

The above changes to Claim 1 has been made to incorporate allowable subject matter directed toward specific structures of the mounting member, the sensor and the communication lead (see Interview Summary). The cancelation of claim 6 has been made to cancel a claim directed towards a non-elected embodiment. The above changes to claim 8 and cancelation of claims 9, 11 and 20 have been made to address indefiniteness issues resulting from the amendment to claim 1.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in Pat. No. 11,145,960 to Costello.  The improvement comprises a mounting member comprising a passage, an opening and a cover, wherein the cover encloses the passage, wherein the first mounting member is configured to be mounted in the slot cross-section of the at least one circumferential slot, and wherein the first mounting member extends circumferentially in a portion of the at least one circumferential slot, and further incorporating the at least one sensor and communication lead into the  passage and opening of the mounting member. Note that Costello discloses a casing defining a slot with a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
10/20/2021


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745